Citation Nr: 0728436	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  05-24 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from June 1972 through June 
1975.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.

The Board notes that the June 2005 Statement of the Case 
included the issue of entitlement to service connection for 
bilateral hearing loss.  In a March 2006 statement, the 
veteran withdrew that issue, so it is no longer under the 
Board's jurisdiction and will not be discussed below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's claim is not yet ready for appellate review.  
In June 2007, the veteran submitted directly to the Board 
copies of several VA audiological examinations conducted for 
his employment as a laundry worker for VA.  This additional 
evidence was received at the Board without the veteran's 
waiver of initial consideration by the RO.  In fact, at the 
June 2007 Board hearing, the veteran specifically indicated 
his desire to have the RO review the records prior to the 
Board's determination.  See hearing transcript at page 17.   
These records are, therefore, referred to the RO for initial 
review. See 38 C.F.R. § 20.1304 (2006).

During the June 2007 hearing the veteran also reported that 
he complained of tinnitus to his private family physician.  
See hearing transcript at page 10.  There are no records in 
the claims folder showing treatment by a family doctor.  
Under 38 C.F.R. § 3.159(c)(1), VA has a duty to assist the 
veteran in obtaining relevant records from private healthcare 
providers.  Because these private records may include 
competent medical evidence establishing the etiology of the 
veteran's tinnitus, a remand is in order so that the 
requisite assistance may be provided.

The Board has reviewed the September 2005 VA audiological 
examination and notes the examiner's opinion that, because 
there are no documented in-service complaints of tinnitus, 
there is "insufficient information available to render the 
requested opinion without resorting to speculation."  It is 
unclear to the Board why the examiner was unable to opine as 
to whether it is as likely as not that the veteran's tinnitus 
was caused by noise exposure during service.  Therefore, once 
all relevant evidence is associated with the claims folder, 
the RO should obtain an addendum to the September 2005 VA 
audiological examination, which adequately addresses the 
issue of medical nexus.  If the September 2005 VA examiner is 
unable to render such an opinion, a VA examiner competent to 
do so should write the addendum.

Finally, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson,  
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA.  Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award.  The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision.  The only notice letter 
with regard to this claim was sent to the veteran in October 
2005, prior to the Dingess decision.  As such, this matter 
must be remanded for proper notice under 38 C.F.R. 
§ 3.159(b)(1), including corrective notice under Dingess.


Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. 
§ 3.159(b), including issuing corrective 
notice that is compliant with Dingess v. 
Nicholson, 
19 Vet. App. 473 (2006).  




2. Obtain from the veteran fully executed 
authorizations with regard to any and all 
private treatment records relevant to his 
tinnitus claim, including, but not limited 
to, an authorization to obtain records 
from the family physician discussed at the 
June 2007 Board hearing.

3. Obtain an addendum to the September 
2005 VA examination report.  The examiner 
should have access to the claims folder.  
He or she should provide an opinion 
regarding the etiology of the veteran's 
tinnitus by addressing the following 
question:  is it more likely than not 
(i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's 
tinnitus was caused by an incident during 
service, including but not limited to 
noise exposure while working in the 
laundry facility on board an aircraft 
carrier with constant jet noise?  A 
complete rationale should be provided for 
any opinion expressed.

4.  Following a review of all relevant 
evidence, including the medical records 
submitted by the veteran to the Board in 
June 2007, readjudicate the veteran's 
claim. If the benefits sought on appeal 
remain denied, the veteran and his 
accredited representative should be issued 
a supplemental statement of the case 
(SSOC) and given a reasonable opportunity 
to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



